View DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 and the other independent claims would be allowable over the prior art of record if they applicant added “……wherein the remote control system assigns to each of the plurality of charging stations the autonomous vehicle before the autonomous vehicle arrives at the autonomous charging facility and before the autonomous vehicle is within a range of receiving the alignment signals from the plurality of charging stations at the charging facility”.

Response to the applicant’s arguments 
The applicant argues that no reference in the prior art either individually or together with any other prior art of record discloses or suggests “…the station charging control system is configured to communicate with a remote control system to transmit station location data of the charging stations and to receive a vehicle ID for a selected autonomous vehicle assigned to the selected charging station for a power charging session”. 

    PNG
    media_image1.png
    696
    1019
    media_image1.png
    Greyscale

United States Patent No.: 9,302,594 B2 to Tripathi is relevant to this limitation.  
Notably, the charging station 600 is not integral with the vehicle 508 but instead is separated from the charging station by a range or distance shown in FIG. 6.  
In FIG. 5, the charging station is shown as element 500 and has a first place for vehicle a and a second place for vehicle b and a third place  
    PNG
    media_image2.png
    687
    997
    media_image2.png
    Greyscale

In FIG. 6, the vehicle is shown as element 608 and a range device can determine a range to the power supply unit ranging device of the 
    PNG
    media_image3.png
    949
    790
    media_image3.png
    Greyscale


For example a first identification is vehicle a. 
For example, a second identification is vehicle b. 
For example, a third identification is vehicle c. 
These identification of the vehicles can be used by the backend servers 602 to charge the individual for the charging.  See col. 14, lines 20-37. 
Thus, Tripathi teaches ““…the station charging control system is configured to communicate with a remote control system (see FIG. 5 where the wireless device 514a 514b 514c of the charging station 500 communicates with the vehicle wireless device 510 and also communicates to the backend server (element 602 via communication network 618) to charge and invoice for the charging) to transmit station location data  (see in FIG. 5 vehicle position a, vehicle position b, or vehicle  position c  and also a range from the station to the vehicle in FIG. 6 from the range devices 630 and 626) of the charging stations and to receive a vehicle ID for a selected autonomous vehicle assigned to the selected charging station (see FIG. 9 where a vehicle identification 910-920 from  for a power charging session”.  (see col. 17, line 65 where a notification is provided that there is 10 minutes left to charge the vehicle battery from the charging session); 
The applicant states that the reference does not show “…assigning to a charging station the vehicle before arriving at the autonomous charging facility and before the vehicle is within the range of the receiving alignment signals from any charging station at the facility”. 
However, this limitation is not seen in claim 1, or the other independent claims. 
Therefore, the applicant is arguing limitations which are not claimed.  See MPEP sec. 2145.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 
Therefore, the applicant should amend and add this limitation to the independent claims.  
At page 13, the applicant states that the difference between the applicant’s invention and the cited reference to Tripathi is that the vehicle is already located at the charging facility for a lane charging while the applicant’s vehicle is miles away from the charging station.
Again, this is not claimed.  It merely states “remote charging station” in claim 1.  Therefore, the applicant is arguing limitations which are not claimed.  See MPEP sec. 2145.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the 
The Charging station control communication system 140 and the vehicle however can communicate via BLUETOOTH and nothing more. See paragraph 81.   The range of Bluetooth is about 30 feet. Therefore, 

At page 12-13, the applicant states that the invention is different in that in Tripathi the vehicle is already at a charging station and in a lane for charging.   This is not claimed.  Applicant should amend and claim that the vehicle is not at the station.
Further, this is an apparatus claim and moving the vehicle remotely or closer is intended use and there are no structural limitations in the claim.  
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent No.: US10065517B1 to Konrardy (hereinafter “the 517 patent”) and in view of U.S. Patent No.: 9,302,594 B2 to Tripathi et al. that is assigned to Qualcomm™ and that was field in 2012 (hereinafter “Tripathi”). 

    PNG
    media_image4.png
    809
    631
    media_image4.png
    Greyscale

 “1.    An autonomous vehicle charging facility comprising: one or more charging stations;  (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
a power transmitting system located at each charging station, the power transmitting system being connected to a power supply; and(see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
a station charging control system operably connected to the power transmitting system at each charging station; (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
wherein the station charging control system is configured to communicate with a remote control system ….for a selected autonomous vehicle assigned to a selected charging station for a power charging session; (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
to receive a vehicle ID  (see col. 5, lines 4-45 and col. 16, lines 5 to 29 where the vehicle has a vehicle identification number that is communicated to the server 186)
wherein the station charging control system is configured to transmit alignment signals to the selected autonomous vehicle for aligning the autonomous vehicle with respect to the power transmitting system at the selected charging station; (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
wherein the power transmitting system is configured to transfer electric power to the autonomous vehicle. (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
Konrady is silent but the ‘517 patent teaches “wherein the station charging control system is configured to communicate with a remote control system to transmit station location data of the one or more charging stations and”. (See col. 5, lines 3-26 and where the location data can be provided using a cloud computing where information is periodically downloaded using a remote server to the charging station which is a thin client);
It would have been obvious for one of ordinary skill in the art to combine the teachings of the ‘517 patent of the same inventor with the disclosure of Konrardy since the ‘517 patent teaches that an autonomous vehicle GPS location can be associated with a location of a charging station.  The charging stations located around the autonomous vehicle location can be identified and provided. Then a route to the current location to the location of the charging station can be provided for an autonomous vehicle when the vehicle is not in use.   This in turn can be provided in an  
    PNG
    media_image5.png
    496
    810
    media_image5.png
    Greyscale

Claims 1, 14 and 27 are amended to recite and Konrardy is silent but Tripathi et al. of Qualcomm™ teaches “a plurality of charging stations;….wherein each charging station is configured to wirelessly charge a vehicle:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image6.png
    552
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    829
    724
    media_image7.png
    Greyscale

wherein the station charging control system is configured to communicate with a remote control system to transmit station location data of the plurality of charging stations (see abstract) and to receive a vehicle ID for a selected autonomous vehicle assigned to a selected charging station for a power charging session;….wherein the power transmitting system is configured to transfer electric power to the autonomous vehicle transmitting the vehicle ID from the selected autonomous vehicle”. (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in FIG. 8 each vehicle a to c is charged for parking and charging via a backend server device 814; see also FIG> 9 where the charging station can receive in block 910 a vehicle ID from the electric vehicle and then a communication link can be established; see col. 16, line 14 to col 17, line 51 where the charging station includes an ID for the vehicle to determine if it is close or far away for wireless charging or if there is a closer wireless charging station; see col. 22, lines 47 to col. 23, line 27 )
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Konrardy since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or kilometers.  Then the vehicle can determine if this charging station is close or far or if there is another second charging station (relative to the current GPS position of the vehicle). The vehicle can then move or drive to the closest for wireless charging and provide a vehicle id and a charging station Id and pay for parking and also pay for the charging that is wireless. The vehicle can then be charged by the closest station in a rapid manner and then be on their way without having to exit the vehicle as the vehicle is 

Konrardy et al. discloses “2.    The autonomous vehicle charging facility according to claim 1, wherein the station charging control system includes one or more beacons located at each charging station; and (see FIG. 9, where the recharging location is determined in block 914 and then a route is provided in block 918 from the current position to the recharging location and then the vehicle is controlled to that identified location in block 920 and this is provided from a server)
wherein the one or more beacons at the selected charging station transmit the alignment signals to the selected autonomous vehicle. (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)”. 
a plurality of charging stations having one or more identification beacons;….wherein each transmits alignment signals for a specific charging station to the av:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image6.png
    552
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    829
    724
    media_image7.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Konrardy since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of the ‘517 patent and in view of Tripathi.

Konrardy is silent but Huebner et al. teaches “3.    The autonomous vehicle charging facility according to claim 1, wherein the station charging control system includes one or more sensors located at each charging station; and
wherein the one or more sensors detect the presence of the selected autonomous vehicle at the selected charging station”.  (See abstract where a stationary current source at the charging station is 

It would have been obvious for one of ordinary skill in the art to combine the teachings of Huebner with the disclosure of Konrardy since Huebner teaches that a position alignment between the autonomous vehicle and the current source at the charging station can be determined using sensors for the autonomous vehicle to plug in an be autonomously charged by the current source plug.  This in turn can be provided in an improved and attendant-less manner for easy operation. See abstract.
 Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in view of the ‘517 patent and in view of Tripathi.

 “4.    The autonomous vehicle charging facility according to claim 3, wherein the station charging control system receives the vehicle ID from the selected autonomous vehicle at the selected charging station”. (See claim 10 and where the service authorization provide an identification for billing to identify the vehicle).
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.

Konrardy et al. is silent but Pinkusevich teaches “5.    The autonomous vehicle charging facility according to claim 4, wherein the station charging control system is programmed with a unique charging station ID corresponding to each charging station; and
wherein the station charging control system transmits the vehicle ID and charging station ID to the remote control system for the selected autonomous vehicle present at the selected charging station.  (See paragraph 46 to 52 and ID generator 11 which is validated at block 19 and 12 and used to bill the vehicle 17 using a remote ID device 15)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Konrardy is silent but Tripathi et al. of Qualcomm™ teaches “receives and forwards to a remote system a specific vehicle ID:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image6.png
    552
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    829
    724
    media_image7.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Konrardy since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or 

Konrardy et al. is silent but Pinkusevich teaches “6.    The autonomous vehicle charging facility according to claim 4, wherein the station charging control system authenticates the vehicle ID from the autonomous vehicle at the charging station based on the vehicle ID for the selected autonomous vehicle assigned to the charging station, which is received from the remote control system. (See paragraph 46 to 52 and ID generator 11 which is validated at block 19 and 12 and used to bill the vehicle 17 using a remote ID device 15)”. 


Konrardy et al. is silent but Pinkusevich teaches “7.    The autonomous vehicle charging facility according to claim 4, wherein the power transmitting system automatically transfers electric power to the autonomous vehicle after the vehicle ID is authenticated”.  (See paragraph 46 to 54 where the vehicle ID validator 19 successfully authorizes the vehicle for billing and then the vehicle can be charged and power is transferred).
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a 
Konrardy is silent but Tripathi et al. of Qualcomm™ teaches “transfers….as being associated with the AV assigned to the specific charging station by the remote control system:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image6.png
    552
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    829
    724
    media_image7.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Konrardy since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent No.: US 9867017 B1 to Bacarella et al. that was filed in 2016 and in view of the ‘517 patent and in view of Tripathi.
Konrardy et al. is silent but Bacarella et al. teaches “8.    The autonomous vehicle charging facility according to claim 1, wherein the station charging control system monitors the power transferred to the autonomous vehicle and transmits power data about the power transferred to the autonomous vehicle to the remote control system”.  (See FIG. 6, where the monitoring service 604 monitors the device usage 600 and the battery charging information 605 and source information 606 and the charging duration 607 and a charging location 608; see col. 31, line 11 to col. 32, line 30).
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Konrardy since Bacarella teaches that a server device can track battery charging of remote vehicles. This can be used to optimize the system including predicted usage and predicted charging time and to route vehicles to a different charging station based on an access level and a temperature of the service.   See col. 2, line 10 to col. 3, line 21 of Bacarella.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent No.: US 8933594 B2 to Kurs et al. that was filed in 2011 and in view of the ‘517 patent and in view of Tripathi.
 “9.    The autonomous vehicle charging facility according to claim 1, wherein the power transmitting system wirelessly transfers electric power to the autonomous vehicle”.  (See col. 130, lines 1-60 and the abstract)
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Kurs with the disclosure of Konrardy since Kurs teaches that a wireless device can charge a vehicle without a plug connection.   For example, charging can occur wirelessly by the vehicle merely driving over a floor. The floor may include a feature for housing the wireless charging device via a source resonator.  This provides ease of operation for charging.   See col. 130, line 1-59 and the abstract of Kurs.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent No.: US 8933594 B2 to Kurs et al. that was filed in 2011 and in view of the ‘517 patent and in view of Tripathi.

 “10.    The autonomous vehicle charging facility according to claim 9, wherein the power transmitting system includes a transmitter coil (see FIG. 1 where the coil 102s resonator 1 is connected to a power supply and then provides a wireless charging over distance D to the vehicle device 102D for power consumption purposes via resonator 2) configured to be inductively coupled to a receiver coil see FIG. 1 where the coil 102s resonator 1 is connected to a power supply and then provides a wireless charging over distance D to the vehicle device 102D for power consumption purposes via resonator 2 in the autonomous vehicle to wirelessly transfer electric power. (See col. 130, lines 1-60 and the abstract)
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Kurs with the disclosure of Konrardy since Kurs teaches that a wireless device can charge a vehicle without a plug connection.   For example, charging can occur wirelessly by the vehicle merely driving over a floor. The floor may include a feature for housing the wireless charging device via a source resonator.  This provides ease of operation for charging.   See col. 130, line 1-59 and the abstract of Kurs.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in view of the ‘517 patent and in view of Tripathi.

Konrardy et al. is silent but Pinkusevich teaches “11.    The autonomous vehicle charging facility according to claim 1, wherein the station charging control system receives power charge status data for the autonomous vehicle from the vehicle charging control system during the power charging session. (See paragraph 44, and 53 where the user can either pre-pay for only a number of energy units and then the charging is terminated or the user can pre-pay for the battery to be completely full and a power controller energy meters 18 tracks the amount of usage in KWHR in FIG. 2)”. 


Konrardy et al. is silent but Pinkusevich teaches “12.    The autonomous vehicle charging facility according to claim 11, wherein the station charging control system terminates the power charging session based on the power charge status data of the autonomous vehicle, or optionally a specific command from the remote control system.  (See paragraph 44, and 53)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in further in view of Bacarella and in view of the ‘517 patent and in view of Tripathi.

The primary reference is silent but Bacarella teaches “13.    The autonomous vehicle charging facility according to claim 11, wherein the station charging control system transmits the power charge status data for the autonomous vehicle to the remote control system”. (See FIG. 6, where the monitoring service 604 monitors the device usage 600 and the battery charging information 605 and source information 606 and the charging duration 607 and a charging location 608; see col. 31, line 11 to col. 32, line 30 and col. 43, lines 25 to col. 44, line 9).
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Konrardy since Bacarella teaches that a server device can track battery charging of remote vehicles. This can be used to optimize the system including predicted usage and predicted charging time and to route vehicles to a different charging station based on an access level and a temperature of the service.   See col. 2, line 10 to col. 3, line 21 of Bacarella.
	

Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of the ‘517 patent and in view of Tripathi. 
Claims 1, 14 and 27 are amended to recite and Konrardy is silent but Tripathi et al. of Qualcomm™ teaches “a plurality of charging stations;….wherein each charging station is configured to wirelessly charge a vehicle:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image6.png
    552
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    829
    724
    media_image7.png
    Greyscale

wherein the station charging control system is configured to communicate with a remote control system to transmit station location data of the plurality of charging stations (see abstract) and to receive a vehicle ID for a selected autonomous vehicle assigned to a selected charging station for a power charging session;….wherein the power transmitting system is configured to transfer electric power to the autonomous vehicle transmitting the vehicle ID from the selected autonomous vehicle”. (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in FIG. 8 each vehicle a to c is charged for parking and charging via a backend server device 814; see also FIG> 9 where the charging station can receive in block 910 a vehicle ID from the electric vehicle and then a communication link can be established; see col. 16, line 14 to col 17, line 51 where the charging station includes an ID for the vehicle to determine if it is close or far away for wireless charging or if there is a closer wireless charging station; see col. 22, lines 47 to col. 23, line 27 )
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Konrardy since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or kilometers.  Then the vehicle can determine if this charging station is close or far or if there is another second charging station (relative to the current GPS position of the vehicle). The vehicle can then move or drive to the closest for wireless charging and provide a vehicle id and a charging station Id and pay for parking and also pay for the charging that is wireless. The vehicle can then be charged by the closest station in a rapid manner and then be on their way without having to exit the vehicle as the vehicle is 

Konrardy et al. discloses “14.    Charging station equipment comprising: (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
a power transmitting system configured to be connected to a power supply; (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
and a station charging control system configured to be operably connected to the power transmitting system; (see FIG. 9 where when 

wherein the station charging control system is configured to communicate with a remote control system to receive a vehicle ID (see col. 5, lines 4-45 and col. 16, lines 5 to 29 where the vehicle has a vehicle identification number that is communicated to the server 186)
for a selected autonomous vehicle assigned for a power charging session; (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
wherein the station charging control system is configured to transmit alignment signals to the selected autonomous vehicle for aligning the autonomous vehicle with respect to the power transmitting system; and (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
wherein the power transmitting system is configured to transfer electric power to the autonomous vehicle. (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)”.
 Konrady is silent but the ‘517 patent teaches “wherein the station charging control system is configured to communicate with a remote control system to transmit station location data of the one or more charging stations and”. (See col. 5, lines 3-26 and where the location data can be provided using a cloud computing where information is periodically downloaded using a remote server to the charging station which is a thin client);
It would have been obvious for one of ordinary skill in the art to combine the teachings of the ‘517 patent of the same inventor with the disclosure of Konrardy since the ‘517 patent teaches that an autonomous 

Konrardy et al. discloses “15.    The charging station equipment according to claim 14, wherein the station charging control system includes one or more beacons; and (see FIG. 9, where the recharging location is determined in block 914 and then a route is provided in block 918 from the current position to the recharging location and then the vehicle is controlled to that identified location in block 920 and this is provided from a server)
 
wherein the one or more beacons transmit the alignment signals to the selected autonomous vehicle. (See FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)”.
Konrardy is silent but Tripathi et al. of Qualcomm™ teaches “identification beacons:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image6.png
    552
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    829
    724
    media_image7.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Konrardy since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of the ‘517 patent and in view of Tripathi.


Konrardy is silent but Huebner et al. teaches “16.    The charging station equipment according to claim 14, wherein the station charging control system includes one or more sensors; and
wherein the one or more sensors detect the presence of the selected autonomous vehicle ”.  (See abstract where a stationary current 

It would have been obvious for one of ordinary skill in the art to combine the teachings of Huebner with the disclosure of Konrardy since Huebner teaches that a position alignment between the autonomous vehicle and the current source at the charging station can be determined using sensors for the autonomous vehicle to plug in an be autonomously charged by the current source plug.  This in turn can be provided in an improved and attendant-less manner for easy operation. See abstract.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in view of the ‘517 patent and in view of Tripathi.

Konrardy et al. is silent but Pinkusevich teaches “17.    The charging station equipment according to claim 16, wherein the station charging control system receives the vehicle ID from the selected autonomous vehicle . (See claim 10 and where the service authorization provide an identification for billing to identify the vehicle).
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.

Konrardy et al. is silent but Pinkusevich teaches “18.    The charging station equipment according to claim 17, wherein the station charging control system is programmed with a unique charging station ID; and wherein the station charging control system transmits the vehicle ID and charging station ID to the remote control system for the detected autonomous vehicle. (See paragraph 46 to 52 and ID generator 11 which is validated at block 19 and 12 and used to bill the vehicle 17 using a remote ID device 15)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.

Konrardy et al. is silent but Pinkusevich teaches “19.    The charging station equipment according to claim 17, wherein the station charging control system authenticates the vehicle ID from the autonomous vehicle based on the vehicle ID for the selected autonomous vehicle, which is received from the remote control system. (See paragraph 46 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Konrardy is silent but Tripathi et al. of Qualcomm™ teaches “as being the av assigned to the selected charging station by the remote system:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image6.png
    552
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    829
    724
    media_image7.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Konrardy since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or 

Konrardy et al. is silent but Pinkusevich teaches “20.    The charging station equipment according to claim 17, wherein the power transmitting system automatically transfers electric power to the autonomous vehicle after the vehicle ID is authenticated”.  (See paragraph 46 to 54 where the vehicle ID validator 19 successfully authorizes the vehicle for billing and then the vehicle can be charged and power is transferred).
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent No.: US 9867017 B1 to Bacarella et al. that was filed in 2016 and in view of the ‘517 patent and in view of Tripathi.

Konrardy et al. is silent but Bacarella et al. teaches “21.    The charging station equipment according to claim 14, wherein the station charging control system monitors the power transferred to the autonomous vehicle and transmits power data about the power transferred to the autonomous vehicle to the remote control system ”.  (See FIG. 6, where the monitoring service 604 monitors the device usage 600 and the 
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Konrardy since Bacarella teaches that a server device can track battery charging of remote vehicles. This can be used to optimize the system including predicted usage and predicted charging time and to route vehicles to a different charging station based on an access level and a temperature of the service.   See col. 2, line 10 to col. 3, line 21 of Bacarella.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent No.: US 8933594 B2 to Kurs et al. that was filed in 2011 and in view of the ‘517 patent and in view of Tripathi.
Konrardy et al. is silent but Kurs et al. teaches “22.    The charging station equipment according to claim 14, wherein the power transmitting system wirelessly transfers electric power to the autonomous vehicle ”.  (See col. 130, lines 1-60 and the abstract)
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Kurs with the disclosure of Konrardy since Kurs teaches that a wireless device can charge a vehicle without a plug connection.   For example, charging can occur wirelessly by the vehicle merely driving over a floor. The floor may include a feature for housing the wireless charging device via a source resonator.  This provides ease of operation for charging.   See col. 130, line 1-59 and the abstract of Kurs.

Konrardy et al. is silent but Kurs et al. teaches “23.    The charging station equipment according to claim 22, wherein the power transmitting system includes a transmitter coil configured to be inductively coupled to a receiver coil (see FIG. 1 where the coil 102s resonator 1 is connected to a power supply and then provides a wireless charging over distance D to the vehicle device 102D for power consumption purposes via resonator 2)in the autonomous vehicle to wirelessly transfer electric power (See col. 130, lines 1-60 and the abstract)
.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in view of the ‘517 patent and in view of Tripathi.

Konrardy et al. is silent but Pinkusevich teaches “24.    The charging station equipment according to claim 22, wherein the station charging control system receives power charge status data for the autonomous vehicle from the vehicle charging control system during the power charging session” (See paragraph 44, and 53 where the user can either )”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.

Konrardy et al. is silent but Pinkusevich teaches “25.    The charging station equipment according to claim 24, wherein the station charging control system terminates the power charging session based on the power charge status data of the autonomous vehicle or optionally a specific command from the remote control system. (See paragraph 44, and 53)”. 
.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in further in view of Bacarella and in view of the ‘517 patent and in view of Tripathi.

The primary reference to Konrardy is silent but Bacarella teaches “26.    The charging station equipment according to claim 24, wherein the station charging control system transmits the power charge status data for the autonomous vehicle to the remote control system ”. (See FIG. 6, where the monitoring service 604 monitors the device 
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Konrardy since Bacarella teaches that a server device can track battery charging of remote vehicles. This can be used to optimize the system including predicted usage and predicted charging time and to route vehicles to a different charging station based on an access level and a temperature of the service.   See col. 2, line 10 to col. 3, line 21 of Bacarella.
 

Claims 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of the ‘517 patent and in view of Tripathi. 
Claims 1, 14 and 27 are amended to recite and Konrardy is silent but Tripathi et al. of Qualcomm™ teaches “a plurality of charging stations;….wherein each charging station is configured to wirelessly charge a vehicle:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle  
    PNG
    media_image6.png
    552
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    829
    724
    media_image7.png
    Greyscale

wherein the station charging control system is configured to communicate with a remote control system to transmit station location data of the plurality of charging stations (see abstract) and to receive a vehicle ID for a selected autonomous vehicle assigned to a selected charging station for a power charging session;….wherein the power transmitting system is configured to transfer electric power to the autonomous vehicle transmitting the vehicle ID from the selected autonomous vehicle”. (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in FIG. 8 each vehicle a to c is charged for parking and charging via a backend server device 814; see also FIG> 9 where the charging station can receive in block 910 a vehicle ID from the electric vehicle and then a communication link can be established; see col. 16, line 14 to col 17, line 51 where the charging station includes an ID for the vehicle to determine if it is close or far away for wireless charging or if there is a closer wireless charging station; see col. 22, lines 47 to col. 23, line 27 )
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Konrardy since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or kilometers.  Then the vehicle can determine if this charging station is close or far or if there is another second charging station (relative to the current GPS position of the vehicle). The vehicle can then move or drive to the closest for wireless charging and provide a vehicle id and a charging station Id and pay for parking and also pay for the charging that is wireless. The vehicle can then be charged by the closest station in a rapid manner and then be on their way without having to exit the vehicle as the vehicle is 

Konrardy et al. discloses “27.    A method of electrically charging an autonomous vehicle at a charging station comprising the steps of: ;  (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
a station charging control system communicating with a remote control system to receive a vehicle ID (see col. 5, lines 4-45 and col. 16, lines 5 to 29 where the vehicle has a vehicle identification number that is communicated to the server 186)
for a selected autonomous vehicle assigned for a power charging session; (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and 
the station charging control system transmitting alignment signals to the selected autonomous vehicle for aligning the autonomous vehicle with respect to the power transmitting system; and (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
a power transmitting system transferring electric power to the autonomous vehicle. (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)
Claims 1, 14 and 27 are amended to recite and Konrady is silent but the ‘517 patent teaches “wherein the station charging control system is configured to communicate with a remote control system to transmit station location data of the one or more charging stations and”. (See col. 5, lines 3-26 and where the location data can be provided using a cloud computing where information is periodically downloaded using a remote server to the charging station which is a thin client);
It would have been obvious for one of ordinary skill in the art to combine the teachings of the ‘517 patent of the same inventor with the disclosure of Konrardy since the ‘517 patent teaches that an autonomous vehicle GPS location can be associated with a location of a charging station.  The charging stations located around the autonomous vehicle location can be identified and provided. Then a route to the current location to the location of the charging station can be provided for an autonomous vehicle when the vehicle is not in use.   This in turn can be provided in an improved charging where a vehicle can detect a battery level being low and then charge the vehicle at the charging station using a GPS location when the vehicle is not in use and for a more easy operation. See Col. 3, line 45 to col. 5, line 55 of the ‘517 patent.
 
Konrardy et al. discloses “28.    The method according to claim 27, wherein the station charging control system includes one or more beacons; and (see FIG. 9, where the recharging location is determined in block 914 and then a route is provided in block 918 from the current position to the recharging location and then the vehicle is controlled to that identified location in block 920 and this is provided from a server)
wherein the one or more beacons transmit the alignment signals to the selected autonomous vehicle . (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)”. 
Konrardy is silent but Tripathi et al. of Qualcomm™ teaches “a plurality of charging stations having one or more identification beacons;….wherein each transmits alignment signals for a specific charging station to the av:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image6.png
    552
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    829
    724
    media_image7.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Konrardy since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of the ‘517 patent and in view of Tripathi.
Konrardy is silent but Huebner et al. teaches “29.    The method according to claim 28, wherein the station charging control system includes one or more sensors; and
wherein the one or more sensors detect the presence of the selected autonomous vehicle ”.  (See abstract where a stationary current source at the charging station is provided; and where the av 5 is moved for contact and the relative position between the plug 4 and the socket 2 is determined using sensors);

It would have been obvious for one of ordinary skill in the art to combine the teachings of Huebner with the disclosure of Konrardy since Huebner teaches that a position alignment between the autonomous vehicle and the current source at the charging station can be determined using sensors for the autonomous vehicle to plug in an be autonomously charged by the current source plug.  This in turn can be provided in an improved and attendant-less manner for easy operation. See abstract.
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in view of the ‘517 patent and in view of Tripathi.

Konrardy et al. is silent but Pinkusevich teaches “30.    The method according to claim 29, further comprising the step of: the station charging control system receiving the vehicle ID from the selected autonomous vehicle ”. (See claim 10 and where the service authorization provide an identification for billing to identify the vehicle).
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.

Konrardy et al. is silent but Pinkusevich teaches “31.    The method according to claim 30, wherein the station charging control system is programmed with a unique charging station ID; and
further comprising the step of: the station charging control system transmitting the vehicle ID and charging station ID to the remote control system for the detected autonomous vehicle. (See 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.

Konrardy et al. is silent but Pinkusevich teaches “32.    The method according to claim 30, further comprising the step of: the station charging control system authenticating the vehicle ID from the autonomous vehicle based on the vehicle ID for the selected autonomous vehicle, which is received from the remote control system. (See paragraph 46 to 52 and ID generator 11 which is validated at block 19 and 12 and used to bill the vehicle 17 using a remote ID device 15)”. 

Konrardy is silent but Tripathi et al. of Qualcomm™ teaches “being associated with the AV assigned to the selected charging station by the remote control system”  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image6.png
    552
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    829
    724
    media_image7.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Konrardy since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or 

Konrardy et al. is silent but Pinkusevich teaches “33.    The method according to claim 30, wherein the power transmitting system automatically transfers electric power to the autonomous vehicle after the vehicle ID is authenticated ”.  (See paragraph 46 to 54 where the vehicle ID validator 19 successfully authorizes the vehicle for billing and then the vehicle can be charged and power is transferred).
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent No.: US 9867017 B1 to Bacarella et al. that was filed in 2016 and in view of the ‘517 patent and in view of Tripathi.

Konrardy et al. is silent but Bacarella et al. teaches “34.    The method according to claim 27, further comprising the steps of:
the station charging control system monitoring the power transferred to the autonomous vehicle; and
 
the station charging control system transmitting power data about the power transferred to the autonomous vehicle to the remote control system ”.  (See FIG. 6, where the monitoring service 604 monitors the device usage 600 and the battery charging information 605 and source information 606 and the charging duration 607 and a charging location 608; see col. 31, line 11 to col. 32, line 30).
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Konrardy since Bacarella teaches that a server device can track battery charging of remote vehicles. This can be used to optimize the system including predicted usage and predicted charging time and to route vehicles to a different charging station based on an access level and a temperature of the service.   See col. 2, line 10 to col. 3, line 21 of Bacarella.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent No.: US 8933594 B2 to Kurs et al. that was filed in 2011 and in view of the ‘517 patent and in view of Tripathi.

 “35.    The method according to claim 27, wherein the power transmitting system wirelessly transfers electric power to the autonomous vehicle”.  (See col. 130, lines 1-60 and the abstract)
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Kurs with the disclosure of Konrardy since Kurs teaches that a wireless device can charge a vehicle without a plug connection.   For example, charging can occur wirelessly by the vehicle merely driving over a floor. The floor may include a feature for housing the wireless charging device via a source resonator.  This provides ease of operation for charging.   See col. 130, line 1-59 and the abstract of Kurs.

Konrardy et al. is silent but Kurs et al. teaches “36.    The method according to claim 35, wherein the power transmitting system includes a transmitter coil configured to be inductively coupled to a receiver coil (see FIG. 1 where the coil 102s resonator 1 is connected to a power supply and then provides a wireless charging over distance D to the vehicle device 102D for power consumption purposes via ) in the autonomous vehicle to wirelessly transfer electric power (See col. 130, lines 1-60 and the abstract)”.
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Kurs with the disclosure of Konrardy since Kurs teaches that a wireless device can charge a vehicle without a plug connection.   For example, charging can occur wirelessly by the vehicle merely driving over a floor. The floor may include a feature for housing the wireless charging device via a source resonator.  This provides ease of operation for charging.   See col. 130, line 1-59 and the abstract of Kurs.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in view of the ‘517 patent and in view of Tripathi.

Konrardy et al. is silent but Pinkusevich teaches “37.    The method according to claim 27, further comprising the step of:
the station charging control system receiving power charge status data about for the autonomous vehicle from the vehicle charging control system during the power charging session. (See paragraph 44, and 53 where the user can either pre-pay for only a number of energy units and then the charging is terminated or the user can pre-pay for the battery to be completely full and a power controller energy meters 18 tracks the amount of usage in KWHR in FIG. 2)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.

Konrardy et al. is silent but Pinkusevich teaches “38.    The method according to claim 37, further comprising the step of:
the station charging control system terminating the power charging session based on the power charge status data of the autonomous vehicle, or optionally a specific command from the remote control system .  (See paragraph 44, and 53)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Konrardy since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in further in view of Bacarella and in view of the ‘517 patent and in view of Tripathi.

 “39.    The method according to claim 37, further comprising the step of:
the station charging control system transmitting power charge status data for the autonomous vehicle to the remote control system ”. (See FIG. 6, where the monitoring service 604 monitors the device usage 600 and the battery charging information 605 and source information 606 and the charging duration 607 and a charging location 608; see col. 31, line 11 to col. 32, line 30 and col. 43, lines 25 to col. 44, line 9).
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Konrardy since Bacarella teaches that a server device can track battery charging of remote vehicles. This can be used to optimize the system including predicted usage and predicted charging time and to route vehicles to a different charging station based on an access level and a temperature of the service.   See col. 2, line 10 to col. 3, line 21 of Bacarella.
Claims 41, 43 and 44-45 are rejected under 35 U.S.C. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent No.: US10065517B1 to Konrardy (hereinafter “the 517 patent”). 

Claim 40 is cancelled. 

Konrady is silent but the ‘517 patent teaches “41.    (New) The autonomous vehicle charging facility according to claim 1, wherein the station location data comprises satellite navigation system coordinates”. (See col. 9, lines 54-60 where the vehicle using a GPS sensor for its location and to get to the charging station; and see col. 22, lines 1-31 and col. 5, lines 3-26 and where the location data can be provided using a cloud computing where information is periodically downloaded using a remote server to the charging station which is a thin client);
It would have been obvious for one of ordinary skill in the art to combine the teachings of the ‘517 patent of the same inventor with the disclosure of Konrardy since the ‘517 patent teaches that an autonomous vehicle GPS location can be associated with a location of a charging station.  The charging stations located around the autonomous vehicle location can be identified and provided. Then a route to the current location to the location of the charging station can be provided for an autonomous 
Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent No.: US10065517B1 to Konrardy (hereinafter “the 517 patent”) and in view of U.S. Patent Application Pub. No.: US 2011/0144823 A1 to Muller and in view of Tripathi. 

Konrardy is silent but Muller teaches “42.    (New) The charging station equipment according to claim 14, wherein the station charging control system is configured to be operably connected to an additional power transmitting system, and wherein the power transmitting system and the additional power transmitting system are each configured to charge a vehicle”.  (see abstract where the apparatus can charge multiple vehicles at the same time; and see FIG. 3, element 52, 54 and paragraph 25, 35-46)


Konrady is silent but the ‘517 patent teaches “43.    (New) The charging station equipment according to claim 14, wherein the station location data comprises satellite navigation system coordinates”. (See col. 9, lines 54-60 where the vehicle using a GPS sensor for its location and to get to the charging station; and see col. 22, lines 1-31 and col. 5, lines 3-26 and where the location data can be provided using a cloud computing where information is periodically downloaded using a remote server to the charging station which is a thin client);
It would have been obvious for one of ordinary skill in the art to combine the teachings of the ‘517 patent of the same inventor with the disclosure of Konrardy since the ‘517 patent teaches that an autonomous vehicle GPS location can be associated with a location of a charging station.  The charging stations located around the autonomous vehicle location can be identified and provided. Then a route to the current location 

    PNG
    media_image8.png
    865
    618
    media_image8.png
    Greyscale

44.    (New) The method according to claim 27, further comprising the steps of:
the station charging control system communicating with the remote control system to receive a vehicle ID for a second selected autonomous vehicle assigned for a power charging session; (see FIG. 9, where in blocks 902 the vehicle can be detected as not being in use with a low battery level and the predicted future use of the vehicle is determined and then it is determined that there is sufficient time for the vehicle to charge in blocks 902-910)
the station charging control system transmitting alignment signals to the second selected autonomous vehicle for aligning the autonomous vehicle with respect to a second power transmitting system; and (see FIG. 9, blocks 914-924 where the vehicle is moved to the charging station via a route from the current location the charging station and then the vehicle is recharged in blocks 920)
the second power transmitting system transferring electric power to the second selected autonomous vehicle”. . (See col. 9, lines 54-60 where the vehicle using a GPS sensor for its location and to get to the charging station; and see col. 22, lines 1-31 and col. 5, lines 3-26 and where the location data can be provided using a cloud computing where information is periodically downloaded using a remote server to the charging station which is a thin client; see col. 52, line 21-col 56, line 32);
Konrardy is silent but Tripathi et al. of Qualcomm™ teaches “aligning the av with respect to a second power transmitting system of another charging station of the plurality of the charging stations”:  (see FIG. 2 -4b where the base wireless power  
    PNG
    media_image6.png
    552
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    829
    724
    media_image7.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Konrardy since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or 

Konrady is silent but the ‘517 patent teaches “45.    (New) The method according to claim 27, wherein the station location data comprises satellite navigation system coordinates. (See col. 9, lines 54-60 where the vehicle using a GPS sensor for its location and to get to the charging station; and see col. 22, lines 1-31 and col. 5, lines 3-26 and where the location data can be provided using a cloud computing where information is periodically downloaded using a remote server to the charging station which is a thin client);
It would have been obvious for one of ordinary skill in the art to combine the teachings of the ‘517 patent of the same inventor with the .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669